Exhibit 10.1

 

2280 North Greenville Avenue, Richardson TX 75082

 


 


CONTACT:


MIKE KOVAR

 

 

Chief Financial Officer

 

 

Fossil, Inc.

 

 

(972) 699-2229

 

Investor Relations:

Allison Malkin

 

 

Integrated Corporate Relations

   

 

(203) 682-8225

 

HAROLD BROOKS JOINS FOSSIL AS FASHION WATCH DIVISION PRESIDENT

 

Richardson, TX. November 1, 2004 – Fossil, Inc. (FOSL - Nasdaq NMS) announced
today the addition of Harold Brooks, who has joined Fossil as President of the
Fashion Watch Division, which includes the FOSSIL and RELIC brands, as well as
the licensed watch brands, DKNY, DIESEL, STARCK, COLUMBIA, and MICHAEL KORS. Mr.
Brooks brings over 25 years experience in retail, in both domestic and
international markets, most recently serving as President and CEO of Koret, an
apparel division of Kellwood.

 

“We are very pleased to have Harold as part of our team.  His background,
knowledge and merchandising experience will be a big benefit to Fossil”, said
Kosta Kartsotis, Fossil’s Chief Executive Officer. “We look forward to his
contributions and overall leadership in the development and growth of the
Company’s fashion watch division.”

 

Prior to Kellwood, Mr. Brooks  served in various senior management positions at
Famous Barr and Hecht’s, two divisions of May Department Stores.  At Famous
Barr, Mr. Brooks served as President and Chief Executive Officer. At Hecht’s, he
served in several positions including those of Sr. Vice President, General
Merchandise Manager and Divisional Vice President.

 

Fossil is a design, development, marketing and distribution company that
specializes in consumer products predicated on fashion and value. The company’s
principal offerings include an extensive line of fashion watches sold under the
company’s proprietary and licensed brands. The company also offers 
complementary lines of small leather goods, belts, handbags, sunglasses, jewelry
and apparel. The company’s products are sold in department stores and specialty
retail stores in over 90 countries around the world, in addition to the
company’s e-commerce website at www.fossil.com. Certain product, press release
and SEC filing information concerning the Company is available at the website.

 

END OF RELEASE

 

--------------------------------------------------------------------------------